This is an appeal from a judgment awarding damages on the dissolution of an injunction. Hamel, Sealy, and Ganong each separately owned and conducted a billiard and pool hall in Sunflower county, on each of which the sheriff and tax collector was attempting to collect the privilege tax due thereon under chapter 89, Laws of 1932. Whereupon they filed a joint bill of complaint against the sheriff and tax collector, setting forth separate ownership of the three billiard and pool halls, the privilege tax that would become due thereon under the statute which they alleged violated certain sections of the Constitution, and praying for an injunction restraining the collection of the taxes against each of them. A preliminary injunction was granted and served on the appellee. Afterwards, on motion by the sheriff, an order was entered directing the complainants to execute a new bond, which they failed to do, and thereafter the injunction was dissolved, the cause dismissed, and a decree was rendered on the bond, awarding the sheriff and tax collector a judgment against the complainants jointly and severally and the sureties on their injunction bond for the full amount of the privilege taxes due by all of the complainants, with ten per cent. interest thereon. Hamel alone appeals.
The appellant's complaint is that the decree should have awarded a judgment against him only for the privilege taxes due by him, with the statutory ten per cent. damages added thereto. The writ of injunction enjoins *Page 564 
the appellee from "collecting or attempting to collect from the complainants, or either of them, privilege tax for the operation of billiard and pool halls." The injunction bond recites that:
"We, E.E. Sealy, A.M. Ganong, and C.A. Hamel, principals, and Terry Wilson and Chas. Klingman, Sureties, are held and firmly bound unto W.D. Marlow, Jr., tax collector, in the sum of twenty-five hundred ($2,500) dollars. . . . The condition of the above obligation is such, that, whereas the above bound principals have this day obtained from the Honorable James L. Williams, Chancellor, a writ of injunction and supersedeas, enjoining and restraining the said defendant from levying upon any of the property of complainants, or either of them, and from collecting or attempting to collect privilege taxes from the complainants, or either of them, for the operation of their said billiard and pool halls, until the same can be heard and determined at the Honorable the chancery court of Sunflower county, state of Mississippi.
"Now, if the said principals in case the injunction shall be dissolved, shall pay all money and cost due or to become due to the tax collector, and also such cost and damages as shall be awarded against them, then this obligation shall be void, otherwise the same shall remain in full force and virtue."
On its face the bond seems to require each and all of the principals therein, in event the injunction should be dissolved, to pay all of the taxes the sheriff had been enjoined from collecting. It must be construed, however, in connection with section 420, Code of 1930, under which the bill of complaint was filed, which reads as follows: "The chancery court shall have jurisdiction of suits by one or more taxpayers in any county, city, town, or village, to restrain the collection of any taxes levied or attempted to be collected without authority of law." *Page 565 
The manifest purpose of this statute was to prevent a multiplicity of suits by permitting a number of taxpayers to join in one bill of complaint for restraining the collection of taxes sought to be unlawfully collected from them, without which each of the taxpayers would be compelled to file separate suit. If each taxpayer who joins in such a bill for obtaining the injunction which the statute permits should thereby become obligated to pay the taxes due by all of his co-complainants in the event the injunction should be dissolved, the manifest purpose of the statute in most cases would be frustrated, because no taxpayer where the complainants are numerous and the taxes large could afford to join in such a bill. The purpose of the statute can only be carried out by construing it to subject each taxpayer to liability for his own taxes, in event the bill of complaint should be dismissed. The court below should have rendered separate judgments against each of the complainants for the privilege tax due by him with the statutory damages of ten per cent. added thereto.
The injunction bond, of course, secures the payment of the taxes due by all of the complainants. Since Sealy and Ganong have not appealed, the decree of the court below will not be disturbed as to them, but will be here modified so as to render the appellant liable only for his privilege tax and the statutory damages of ten per cent.
So ordered.